Citation Nr: 0634626	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  06-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for tinea versicolor (skin 
disorder), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran's period of military service was from February to 
August 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that prior to the rating decision at issue on 
appeal, the record includes requests by the veteran for a 
personal hearing before the RO.  Subsequent to these hearing 
requests, he stated, through his representative, that he was 
satisfied with the 30 percent disability rating for his skin 
condition and that he intended to drop all pending appeals.  
The Board further notes that the veteran did not resurrect 
his request for a hearing when he later appealed the November 
2004 rating decision.  

In September 2006, the appellant, through his representative, 
filed a motion to advance this case on the Board's docket.  
That motion was granted by the Board in October 2006.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, since 
October 28, 2005, his tinea versicolor has been manifested by 
involvement of more than 40 percent of the entire body.


CONCLUSION OF LAW

Since October 28, 2005, the criteria for a 60 percent 
disability evaluation for tinea versicolor have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R.  §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete the claim, i.e., evidence 
of veteran's status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2005 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  The claim was most recently 
readjudicated in a February 2006 statement of the case (SOC).  

In reaching this decision, the Board considered the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the 
fact that the appellant was not provided notice prior to 
September 2006 addressing how an effective date would be 
assigned if the claim was allowed in part as is the situation 
in this case.  The Board finds, however, that the appellant 
is not prejudiced because, with respect to the 60 percent 
rating (the maximum allowable for the disability here at 
issue) assigned from October 28, 2005, the evidence shows 
that the veteran was provided notice of numerous 
opportunities to submit evidence in support of his claim of 
entitlement to an increased rating which could have provided 
a basis for an earlier effective date.  As such, the evidence 
shows that the appellant was provided the opportunity to 
meaningfully participate in showing how his skin condition 
was 60 percent disabling prior to October 28, 2005.  Given 
this fact, the Board finds any error to be harmless.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  Although complete notice was not 
provided to the appellant until after the initial 
adjudication, he was not prejudiced.  The content of the 
October 2005 notice provided to the appellant fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran was 
thereafter afforded every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  As noted above, the claim was readjudicated in 
February 2006.  Hence, the actions taken by VA cured the 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim before 
adjudication.  For these reasons, it is not prejudicial to 
the appellant for the Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The identified VA 
treatment records were obtained, the veteran has been 
afforded multiple VA examinations, and there is no pertinent 
evidence which is not currently part of the claims file.  To 
the extent that VA has failed to fulfill any duty to notify 
and assist the veteran, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  Hence, VA has fulfilled its duty to assist 
the appellant in the prosecution of his claim.



The Increased Rating Claim

The veteran contends that his skin disorder is manifested by 
symptomatology that warrants the assignment of a higher 
evaluation.  It is requested that the veteran be afforded the 
benefit of the doubt.  The Board, resolving reasonable doubt 
in the veteran's favor, assigns a 60 percent disability 
rating, effective October 28, 2005, the date of a VA 
examination of the veteran's tinea versicolor

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2005).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.



Skin Disorder

In a September 1946 rating decision, the RO granted service 
connection for tinea versicolor and rated it as non-
compensably percent disabling, effective August 22, 1946.  
Thereafter, a November 2004 rating decision increased the 
veteran's disability rating to 30 percent disabling, 
effective October 23, 2000, under 38 C.F.R. 4.1118, 
Diagnostic Code 7806.  A January 2006 rating decision 
continued the 30 percent disability evaluation, which remains 
in effect at the present time.

Diagnostic Code 7806 provides that a 30 percent rating is 
warranted where dermatitis or eczema affects 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or when systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

A 60 percent rating, the maximum schedular rating allowable 
for tinea versicolor, is warranted where dermatitis or eczema 
involves more than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  Id.

With the above criteria in mind, the Board notes that the 
record includes three VA examinations.

The veteran was afforded a VA examination of his skin 
disorder in December 2002.  The veteran complained that his 
condition always worsened in summer, becoming itchy during 
hot weather and forcing him into air conditioned areas which 
precluded work outside.  The VA examiner did not note whether 
the veteran was receiving any treatment for his skin 
condition at that time.  Physical examination revealed 
numerous sharply bordered ten [Sic] macules which are fine 
and scaly on the sides of the upper and mid back.  He 
received a diagnosis of tinea versicolor.

The veteran was afforded yet another VA examination of his 
skin disorder in August 2004.  The veteran repeated his 
complaints about his condition worsening during the summer 
months.  He also stated that he was not receiving any 
treatment for his condition at that time.  The veteran was 
diagnosed with tinea versicolor affecting almost the entire 
back posterior, upper and outer shoulders, and the anterior 
upper chest.  The VA examiner stated that approximately 35 
percent of the veteran's body surface areas were affected.  
The VA examiner also made a point of noting that none of the 
veteran's exposed areas were affected.

The veteran was afforded a third VA examination of his skin 
disorder on October 28, 2005.  He was seen by the same VA 
examiner who had conducted the August 2004 VA examination.  
The veteran at that time complained that since his last VA 
examination, the lesions or pruritis had increased.  
Examination revealed that the lesions had spread more to the 
shoulders and down his arms.  They were now on both upper 
arms, extending down approximately to the elbow regions, 
again on both sides.  The veteran was not at that time 
undergoing any treatment, except self-treatment in the form 
of washing with "green soap."  The diagnosis on this 
occasion was widespread tinea versicolor.  The examiner 
opined that approximately 40 percent of the veteran's total 
body surface was affected.  The VA examiner made a point of 
emphasizing that the total body surface area affected 
represented an increase over the approximately 35 percent 
noted on the veteran's previous examination.

After carefully reviewing the veteran's claim under the 
doctrine of reasonable doubt, the Board finds that a 60 
percent disability rating, effective October 28, 2005, is 
warranted.  The VA examiner on that date wrote that 
"approximately" 40 percent of the total body surface area 
was affected.  The evidence is therefore in approximate 
balance as to whether more or less than 40 percent of the 
entire body is affected.  A resolution of reasonable doubt in 
the veteran's favor under such circumstances leads to the 
conclusion that criteria for the higher disability evaluation 
sought have been satisfied.  38 C.F.R. 4.3, 4.7; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

A 60 percent disability evaluation is not warranted prior to 
October 28, 2005 because the evidence of record prior to the 
veteran's October 2005 VA examination is insufficient to 
support an evaluation in excess of 30 percent.  As noted 
above, the December 2002 VA examination report did not 
indicate whether the veteran was receiving any treatment at 
all for his skin condition, and it failed to address the 
percentage of entire body or exposed areas affected.  At his 
August 2004 VA examination, the veteran stated that he was 
not receiving any treatment for his skin condition at that 
time.  The August 2004 examiner further found that no exposed 
areas were affected, and he concluded on that occasion that 
only approximately 35 percent of the veteran's total body 
surface area was affected.


ORDER

For the period since October 28, 2005, a 60 percent 
evaluation for a tinea versicolor skin disorder is warranted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


